Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This Office action is in response to papers filed on 4/30/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3-11 and 14-15, elected claims, are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 12/31/2020.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
The claim 1 is amended to additionally recite “extend radially outward from the field frame and” which is extra feature to previous claim 13. 
1.    (Currently amended) …… wherein one or more studs extend radially outward from the field frame and are attached removably against the field frame.   
13. The polyphase structure electromagnetic assembly as claimed in claim 1, wherein one or more studs are attached removably against the field frame.

Specification
The disclosure is objected to because of the following informalities: 
See page 25, line 27.  It should be a magnetic element 20.  

    PNG
    media_image1.png
    106
    620
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maslov et al (US 20030193263 A1).  
As for claim 1, Maslov discloses a polyphase structure electromagnetic assembly (preamble) [0004-0005, 0010] comprising: 
a field frame (32) having an electromagnetic body,
a plurality of studs (24, 26) spaced apart and projecting from a support face (side face at attachment) of the field frame and arranged consecutively along the periphery of the support face of the field frame, and at least one winding (28) associated with the studs, wherein:
the field frame is the only field frame in the assembly (best in Fig. 3), and
the plurality of studs are arranged in at least two groups of studs (by pairs), in which two consecutive studs of the one same group of studs (in a pair) are spaced apart by an interstud distance (E: open spacing in a pair) and each group of studs (in a pair) 
wherein one or more studs extend radially outward from the field frame and are attached removably against the field frame (Figs. 1-3).   

As for claim 4, Maslov discloses the polyphase structure electromagnetic assembly as claimed in claim 1, wherein the intergroup distances (D) are identical over the entire field frame [0013].
As for claim 14, Maslov discloses the polyphaser structure electromagnetic assembly as claimed in claim 1, wherein each stud has a surface (26) opposite to the support face of the field frame and intended to face an airgap (between stator and rotor), having a convex shape (Figs. 1-3).
As for claim 15, Maslov discloses a device comprising a polyphase structure electromagnetic assembly as claimed in claim 1 and an electromagnetic element (10) arranged opposite and some distance away in order to create an airgap between the electromagnetic element and the electromagnetic assembly.   Note that the applicant describes an electromagnetic element (2, Fi. 7b).  See at US 20200006992 A1. 
[0150] …. The electromagnetic element 2 as depicted in FIG. 7b opposite comprises a magnetic element 20, notably formed of magnets 20. 
[0150] …. The electromagnetic assembly is associated with an electromagnetic element 2 opposite the studs 50 so as to form an airgap 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maslov in view of Maslov et al (US 20050073273 A1, hereinafter “Maslov 273”). 
As for claim 3, Maslov discloses the polyphase structure electromagnetic assembly as claimed in claim 1, but silent to clearly describe wherein the assembly comprises several phases so that each phase corresponds: either to each of the groups of studs (A, B, C), the groups being considered consecutively, wherein a distinct winding is associated with each group, or to the combination of at least two distant groups of studs (Al, A2; B1, B2; Cl, C2) associated with at least the one same winding distinct from the winding of the other groups.  
Maslov 273 teaches [0023] the polyphase structure electromagnetic assembly is formed in seven phases, for example.  Figs. 1-2 shows seven pairs of studs and two consecutive studs of the one same group of studs (in a pair) has same phase with 
 
As for claim 5, Maslov discloses the polyphase structure electromagnetic assembly as claimed in claim 4, but silent to clearly describe wherein each of the intergroup distances (E) is equal to an electrical angle which corresponds to;
180°/Nphases, when the number of phases is odd, and 360°/Nphases, when the number of phases is even, where Nphases is the number of phases.
Maslov 273 teaches [0023] the polyphase structure electromagnetic assembly is formed in seven phases, for example.  Nphases, the number of phases, is odd in this example.  Two studs in one pair.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have an electrical angle which corresponds to 180°/Nphases.  It results phase operation with the stator rotor configuration as in Fig. 1.  
As for claim 6, Maslov in view of Maslov 273 discloses the polyphase structure electromagnetic assembly as claimed in claim 3, wherein a subgroup (two studs in one pair) is the combination of at least two distant groups of studs associated with at least 
As for claim 8, Maslov in view of Maslov 273 discloses the polyphase structure electromagnetic assembly as claimed in claim 3, wherein each group of studs or each subgroup comprises an identical number of studs (two in each pair).  
As for claim 9, Maslov in view of Maslov 273 discloses the polyphase structure electromagnetic assembly as claimed in claim 3, wherein the assembly comprises one winding per group of studs or per combination of subgroups, which is formed of one or more turns associated with each of the studs.  It is obvious the winding on a pair of studs being a single because Maslov 273 discloses [0021] a single winding on legs of the pole pairs.  

Allowable Subject Matter
Claims 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JOHN K KIM/Primary Examiner, Art Unit 2834